IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                    October 10, 2014


CHRISTOPHER BURTON,                 )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D13-2904
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )



BY ORDER OF THE COURT:


             Appellee's motion for clarification or rehearing is granted. The prior

opinion dated August 29, 2014, is withdrawn and the attached opinion is issued in its

place. No further motions for rehearing will be entertained.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




JAMES R. BIRKHOLD, CLERK
                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

CHRISTOPHER BURTON,                 )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D13-2904
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed October 10, 2014.

Appeal from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.




LaROSE, Judge.


             Christopher Burton appeals the postconviction court's order denying his

motion to correct an illegal sentence filed under Florida Rule of Criminal Procedure

3.800(a). Because Mr. Burton received a mandatory sentence of life without the

possibility of parole for a first-degree murder he committed when he was sixteen years
old, we reverse the portion of the postconviction court's order summarily denying his

motion and remand the case for further proceedings consistent with Miller v. Alabama,

132 S. Ct. 2455 (2012), and Toye v. State, 133 So. 3d 540 (Fla. 2d DCA 2014). See

also Baker v. State, 138 So. 3d 1175 (Fla. 2d DCA 2014); Landrum v. State, 133 So. 3d

601 (Fla. 2d DCA 2014).

              In Toye, this court concluded that Miller applied retroactively and certified

conflict with Geter v. State, 115 So. 3d 375 (Fla. 3d DCA 2012) (en banc), and

Gonzalez v. State, 101 So. 3d 886 (Fla. 1st DCA 2012). Toye, 133 So. 3d at 547. We

again certify conflict with Gonzalez and Geter, and add to our certification Falcon v.

State, 111 So. 3d 973 (Fla. 1st DCA 2013), review granted, 137 So. 3d 1019 (Fla.

2013).

              Reversed and remanded. Conflict certified.




KHOUZAM and BLACK, JJ., Concur.